MEMORANDUM **
Paula Lua appeals pro se the district court’s summary judgment for defendants in her action alleging breach of the duty of fair representation against her union and breach of a collective bargaining agreement against her employer. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Union Pac. R.R ., 968 F.2d 937, 940 (9th Cir.1992), and we affirm.
The district court’s summary judgment for the union was proper because Lua failed to establish a genuine issue of material fact as to whether the union’s conduct in processing her grievance was arbitrary, discriminatory or in bad faith. See Peterson v. Kennedy, 771 F.2d 1244, 1253-54 (9th Cir.1985).
Because a cause of action for breach of a collective bargaining agreement may not be maintained if the union provided fair representation, the district court’s summary judgment for Lua’s employer was also proper. See Johnson v. USPS, 756 F.2d 1461, 1467 (9th Cir.1985).
Lua’s remaining contentions lack merit.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.